Citation Nr: 1514642	
Decision Date: 04/06/15    Archive Date: 04/21/15

DOCKET NO.  13-21 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from May 1984 to May 1996.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran provided testimony at a hearing before the undersigned in April 2014.  A transcript of this hearing is of record.


FINDING OF FACT

The competent and credible evidence of record reflects it is at least as likely as not the Veteran developed a chronic low back disorder as a result of his active service.


CONCLUSION OF LAW

The criteria for service connection for a low back disorder are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

The Veteran contends that he developed a back disability as a result of his active service.  In pertinent part, he described injuries sustained in parachute jumps, as well as lifting people as part of his duties as a medical field service technician.  At his hearing, he described recurrent back problems since service, and stated that he sought private medical treatment shortly after his separation from service.  However, he indicated that these private records were not available.  The Veteran has also submitted a lay statement from a fellow service member who, among other things, attested to the Veteran injuring his back during active service.

The Board finds the Veteran's contentions of in-service back problems and recurrent back pain, particularly his testimony at the April 2014 hearing, to be credible.  Moreover, his account of such appears consistent with the other evidence of record, including service treatment records and post-service medical records.

The Veteran's service treatment records confirm he was treated on multiple occasions for complaints of back pain and muscle spasm over the course of many years.  He was given various diagnoses such as strain; mechanical back pain; and muscle spasms.  On a March 1996 Report of Medical Assessment he related that since his last examination he had developed recurrent back pain.  In addition, post-service medical records, to include an April 2010 private medical statement from a Dr. Castiel, note he has a long history of back pain.

The Board also notes that while the record reflects the Veteran's current occupation is not in the medical field, he does have a medical background.  Specifically, his service records reflect his MOS was that of a medical field service technician; and that he received medical training during his active service as part of this MOS.  This background must be taken into account when evaluating his contentions as to the etiology of his current low back disorder.  See Goss v. Brown, 9 Vet. App. 109, 114-15 (1996); YT v. Brown, 9 Vet. App. 195, 201 (1996); and Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (all of which generally stand for the proposition that any health care professional is qualified to render a medical opinion.).  

The Board acknowledges that a VA examination conducted in August 2009 and a VA opinion that was provided in May 2013 include opinions against the Veteran's current low back disorder being etiologically linked to service.  However, these opinions appear to focus on the lack of an in-service competent medical diagnosis of a chronic low back disorder; as well as the lack of records documenting treatment for back pain until years after service.  For example, the August 2009 VA examiner noted that there was "no objective evidence available to support this has been a chronic condition."  In addition, neither examiner appears to have considered the Veteran's competent and credible report of recurrent back problems since service.

In summary, there is evidence of in-service of treatment for back pain on multiple occasions and the Veteran has provided credible testimony of recurrent back problems since service, especially at his April 2014 hearing.  Moreover, the Veteran has a medical background that must be taken into account when assessing the weight of his contentions.  The VA opinions are deficient for the reasons noted above.  The evidence regarding causal nexus is therefore in relative equipoise, and doubt in resolved in favor of the Veteran.  Service connection is warranted for a low back disorder.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for a low back disorder is granted.



____________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


